—Appeal by defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered August 20, 1984, convicting him of attempted robbery in the second degree under indictment No. 1065/84 and an amended judgment of the same court, also rendered August 20, 1984, adjudicating him to be in violation of probation under indictment No. 1985/81, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.